DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 02/10/2022, in response to the rejection of claims 1-16 from the non-final office action (11/24/2021), by amending claims 1, 7-9, and 15-16 is entered and will be addressed below.
	The examiner notices Applicants did not cite support for the amendment.
Election/Restriction
Claims 17-20 remains withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to the nonelected invention of Group II drawn to a deposition method.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “apertures 244”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations
The “a connector having a circular configuration and formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the connector is bonded to and extends from an upper surface of at least one of the inner portion and outer portion of the gas distribution plate” of claims 1 and 8, the “bonded” includes at least by “threaded screws or bolts”, or by clamp, by adhesive, or by pressure for two dissimilar materials. Furthermore, the first ring body may include single crystal silicon, and “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si …” can be the same material. An integrated single crystal silicon gas distribution plate and the first ring body is also considered as “bonded” during the showerhead manufacturing process.

It appear Applicants intend to claim “threaded screws or bolts” to facilitate “the gas distribution plate to be removed from the backing plate for replaces the gas distribution plate” ([0026], last sentence). However, nowhere the claims include or imply such this feature. If this is indeed the inventive concept of the application, the new examiner suggests Applicants to amend the claim accordingly to replace the very board term “bonded”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation of “bonding layer is made of an aluminum silicon alloy or aluminum, each with a weight percentage (wt.%) of titanium (Ti)” of claims 7 and 15 and “wherein the weight percentage (wt.%) of Ti ranges from about .1% wt.% to about 10% wt.%” of claims 8 and 16 does not have support in Applicants’ Specification.

The examiner notices Applicants’ Specification describes “Si content (volume %) of the ring bodies may be about 20 to about 30 with the remainder being SiC” ([0047], last sentence).

The new examiner suggests Applicants to submit affidavit, such as lab notebook predated instant Application showing that weight percentage is being considered, or evidence that weight percentage is the commonly used metric in AlSi alloy.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “formed from silicon (Si) and silicon carbide (SiC) as a major component thereof“ in each of claim 1 and 9 is not clear for at least three issues. First, it is not clear whether one of the components (Si or SiC) is major component or both Si and SiC have to be major components. Second, it is not clear at what level it is considered as major component? Is it majority of the whole first ring body? (Therefore, 50% or more). Or it is major compare to other minor components? (Therefore, say, 30% or more, as compare to many minor components each at less than 30%). Following the second issue, thirdly, does this portion of limitation may include any other component exceeding or equal to the Si or SiC major component?

Claims 1 and 9 will be examined inclusive all of the above interpretations.

Dependent claims 2-8 and 10-16 are also rejected under USC 112(b) at least due to dependency to rejected claims 1 and 8, respectively.

The examiner suggests to use “made from silicon (Si) or silicon carbide (SiC)” consistent with other portions of the claim.

Claims 3-4 and 11-12 recites “substantially covers …”, it is not clear to exactly to what extent is “substantially covers …”

Furthermore, the parent claim 1 (or 9) states “a connector having a circular configuration”, it appears Applicants meant the connector as 401 in Figs. 4A-B. However, this connector is the same as the backing plate 139 of Fig. 2A. It is not clear whether claim 1’s connector and the backing plate 139 is the same component or different component. If the latter, please points out the support in Applicants’ Specification. 

Claims 3-4 and 11-12 will be examined inclusive completely covers and covering more than 50%. Referring to claims 1 or 9, it will be examined inclusive a single connector/backing plate or different plates.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 20080242085, hereafter ‘085).
‘085 teaches all limitations of:
Claim 1: Showerhead Electrodes And Showerhead Electrode Assemblies Having Low-particle Performance For Semiconductor Material Processing Apparatuses (title, the claimed “A showerhead assembly, comprising”):
 the showerhead electrode 24 includes a top electrode 40 attached to a bottom electrode 42 (Fig. 1, [0010]), The top electrode 40 and bottom electrode 42 can be composed of any suitable semiconductor material, such as single crystal silicon, polycrystalline silicon, SiC, SiN and the like ([0014], the bottom electrode 42 is the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)” note the boundary between the inner portion and the outer portion is not defined in the claim and is conceptually constructed portions; and the top electrode 40 is the claimed “a backing plate configured to connect to the gas distribution plate via the connector”),
 The gas manifold includes at least one plenum formed in the bottom surface 54 of the top electrode 40. In embodiments including more than one plenum, the plenums are in fluid communication with each other. In the embodiment, the gas manifold includes three plenums; namely, a first plenum 56, which is preferably centrally-located on the bottom surface 54, and a second plenum 58 and third plenum 60 radially spaced from the first plenum 56 … As shown in FIG. 2, the first plenum 56 has a circular shape, and the second plenum 58 and third plenum 60 are concentric annular channels ([0011], 2nd-5th sentences. A plane on the top surface of the plenums 54, 58, 60, and annular concentric protrusions is formed. The innermost protrusion, as integral part of silicon or SiC, is the claimed “a connector having a circular configuration and formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the connector is bonded to and extends from an upper surface of at least one of the inner portion and outer portion of the gas distribution plate”, see claim interpretation of “bonded”, under one interpretation, see 112 rejection above, ‘085 the other interpretation also read into claim 1 similar to rejection based on ‘878 below).
  Claim 9: FIG. 1 depicts an exemplary embodiment of a capacitively-coupled plasma processing chamber 10 of a plasma processing apparatus for processing semiconductor material substrates … As shown, a showerhead electrode assembly 20 is arranged above a substrate support assembly 22 ([0009], the claimed “A process chamber, comprising: a showerhead assembly, comprising”):
the showerhead electrode 24 includes a top electrode 40 attached to a bottom electrode 42 (Fig. 1, [0010]), The top electrode 40 and bottom electrode 42 can be composed of any suitable semiconductor material, such as single crystal silicon, polycrystalline silicon, SiC, SiN and the like ([0014], the bottom electrode 42 is the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)” note the boundary between the inner portion and the outer portion is not defined in the claim and is conceptually constructed portions; and the top electrode 40 is the claimed “a backing plate configured to connect to the gas distribution plate via the connector”),
 The gas manifold includes at least one plenum formed in the bottom surface 54 of the top electrode 40. In embodiments including more than one plenum, the plenums are in fluid communication with each other. In the embodiment, the gas manifold includes three plenums; namely, a first plenum 56, which is preferably centrally-located on the bottom surface 54, and a second plenum 58 and third plenum 60 radially spaced from the first plenum 56 … As shown in FIG. 2, the first plenum 56 has a circular shape, and the second plenum 58 and third plenum 60 are concentric annular channels ([0011], 2nd– 5th sentences. A plane on the top surface of the plenums 54, 58, 60, and annular concentric protrusions is formed. The innermost protrusion, as integral part of silicon or SiC, is the claimed “a connector having a circular configuration and formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the connector is bonded to and extends from an upper surface of at least one of the inner portion and outer portion of the gas distribution plate”, see claim interpretation of “bonded”).
Claims 2-4 and 10-12: Fig. 1 shows the bottom electrode 42 is a unitary body and the upper electrode 42 completely cover the bottom electrode 42 (the claimed “wherein the inner portion and outer portion are a homogenous unitary body made from single crystal silicon Si” of claims 2 and 10, “wherein the connector substantially covers one of the inner portion or outer portion of the gas distribution plate” of claims 3 and 11, “wherein the connector substantially covers both of the inner portion and outer portion of the gas distribution plate” of claims 4 and 12).
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhindsa (US 20090081878, hereafter ‘878).
‘878 teaches all limitations of:
Claim 9: The plasma processing chamber 100 includes an exemplary embodiment of a showerhead electrode assembly 110 and a substrate support 112 (in partial view) positioned below the showerhead electrode assembly 110 (Fig. 1, [0014],  2nd sentence, the claimed “A process chamber, comprising: a showerhead assembly, comprising”):
 The showerhead electrode assembly 110 comprises a top electrode 114, an optional backing member 116 secured to the top electrode 114 ([0114], 3rd sentence), the top electrode 114 includes an inner electrode member 130 and an outer electrode member 132, or electrode extension, surrounding the inner electrode member 130 … The inner electrode member 130 can be composed of any suitable material, such as single crystal silicon, polycrystalline silicon or silicon carbide ([0018]), The outer electrode member 132 can be a continuous ring (i.e., a one-piece ring), such as a poly-silicon ring. Alternatively, the outer electrode member 132 can include multiple ring segments, e.g., from two to ten segments, arranged to form a ring. The ring segments can be composed, e.g., of single crystal silicon, polycrystalline silicon, or silicon carbide ([0020], the claimed “a gas distribution plate comprising an inner portion and an outer portion, the inner portion made from single crystal silicon (Si) and the outer portion made from one of single crystal Si or polysilicon (poly-Si)”),
The backing member 116 includes a backing plate 142 secured to the top surface of the inner electrode member 130 and backing ring 144 surrounding the backing plate 142 and secured to the top surface of the outer electrode member 132 ([0022], 2nd sentence), Suitable materials for forming the backing plate 142 include, e.g., aluminum (including aluminum and aluminum alloys, e.g., 6061 Al), graphite and silicon carbide ([0024], the SiC backing plate 116/142 is the claimed “a connector having a circular configuration and formed from silicon (Si) and silicon carbide (SiC) as a major component thereof, wherein a bottom surface of the connector is bonded to and extends from an upper surface of at least one of the inner portion and outer portion of the gas distribution plate”); 
a temperature control module 120 located between the backing member 116 and top plate 118 ([0014], 2nd last sentence, the claimed “and a backing plate configured to connect to the gas distribution plate via the connector”, one interpretations of the claim, see 112 rejection above).  

Claim 1 is rejected for substantially the same reason as claim 9 rejection above.

Claims 2-4 and 10-12: Fig. 1 shows the bottom electrode 42 is a unitary body and the upper electrode 42 completely cover the bottom electrode 42 (note the inner electrode member 130 reads into the claimed “wherein the inner portion and outer portion are a homogenous unitary body made from single crystal silicon Si” of claims 2 and 10, “wherein the connector substantially covers one of the inner portion or outer portion of the gas distribution plate” of claims 3 and 11, “wherein the connector substantially covers both of the inner portion and outer portion of the gas distribution plate” of claims 4 and 12).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878, as being applied to claims 1 and 9 rejection above, in view of Maydan et al. (US 5746875, hereafter ‘875).
‘878 does not teach the limitations of:
Claims 5 and 13: wherein the inner portion and outer portion of the gas distribution plate each include a plurality of concentric grooves. 

‘878 also teaches that The backing plate 142 includes radially-spaced gas distribution plenums 156,158, 160, 162. The central plenum 156 is defined by a central recess and a cover plate 170, and the outer plenums 158,160 and 162 are defined by annular grooves in the backing plate 142 and by cover plates 170 … The cover plates 170 can comprise the same material as the backing plate 142 … The cover plates 170 are preferably bonded to the backing plate 142 to prevent gas leakage from the plenums 156, 158, 160 and 162 ([0026]), Suitable materials for forming the backing plate 142 include, e.g., aluminum (including aluminum and aluminum alloys, e.g., 6061 Al), graphite and silicon carbide ([0024]). The inner electrode member 130 and outer electrode member 132 are secured to the backing plate 142 and backing ring 144, respectively, by a suitable bonding technique ([0023]), seals 186, such as O-rings, are placed between the top plate 118 and cooling plate 152 ([0041], last sentence),  fasteners 190A ([0025]), Fasteners 290A (Fig. 2, label 290B, [0056], 5th sentence). In short, ‘878 includes various sealing techniques, but does not explicitly teach O-ring between the backing member 116 and the top electrode 114.

‘875 is an analogous art in the field Gas Injection Slit Nozzle For A Plasma Process Reactor (title), a showerhead or perforated plate (col. 4, line 59). ‘875 teaches that The first new O-ring 504 is installed in an annular channel formed in the second annular portion 310 of the center member 302 adjacent the ledge 334 of the intermediate member 304 (Fig. 20, col. 17, lines 58-61, various Figures shows the O-ring can be at the top surface or the bottom surface at various plates of the showerhead), for the purpose of more easily accommodate the pressure differential between ambient and the vacuum chamber (col. 7, lines 30-32).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added O-rings in annular channels as shown in various Figures of ‘875 to the top surface of the top electrode 114  of ‘878 (or to have replaced the bonding material between the backing member 116 and the top electrode 114), for the purpose of more easily accommodate the pressure differential between ambient and the vacuum chamber (col. 7, lines 30-32).
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878 and ‘875, as being applied to claims 5 and 13 rejection above, further in view of CARDUCCI et al. (US 20170365443, hereafter ‘443).
The combination of ‘878 and ‘875 does not teach the limitations of:
Claims 6 and 14: comprising a bonding layer including a plurality of corresponding concentric rings seated within the plurality of concentric grooves.  
Claims 7 and 15: wherein the bonding layer is made of an aluminum silicon alloy or aluminum, each with a weight percentage (wt.%) of titanium (Ti).

‘443 is an analogous art in the field of GAS DISTRIBUTION PLATE ASSEMBLY FOR HIGH POWER PLASMA ETCH PROCESSES (title) The perforated faceplate 125 may be made of silicon (Fig. 1, [0028], 3rd sentence). ‘443 teaches that The gas distribution plate assembly 110 includes a body 142. The body 142 is coupled to the perforated faceplate 125 by a bond layer 144. The bond layer 144 may be an organic adhesive in some embodiments ([0027]), Seals 216, such as O-rings, may be used to prevent leakage of gases at the interface of the base plate 210 and the body 142 (Fig. 2, [0038], last sentence, note O-rings seal is shown in Fig. 1 but not labelled. Note the O-rings are in contact with the bond layer 144), The bond layer 144 according to this embodiment is an aluminum (Al) or an aluminum/silicon alloy (AlSi) material. The bond layer 144 may be a diffusion bond. The bond layer 144 may be provided at about 550 degrees Celsius to about 600 degrees Celsius. The bond layer 144 may have a thickness 905 of about 10 mils (about 0.25 millimeters) ([0053], last two sentences), for the purpose of more precisely control temperature of a gas distribution plate assembly ([0004]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added AlSi or aluminum bond layer, as taught by ‘443, above the imported O-rings from ‘875 and below the SiC backing plate 116/142 of ‘878, for the purpose of more precisely control temperature of a gas distribution plate assembly, as taught by ‘443 ([0004]). Note the AlSi or aluminum bond is considered having 0 wt% of Ti.
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘878, ‘875, and ‘443, as being applied to claims 6 and 14 rejection above, further in view of He et al. (CN 110052974, hereafter ‘974).
In case Applicants argue that claims 7 and 15 have to be more than 0 wt% of Ti.

The combination of ‘878, ‘875, and ‘443 does not teach the limitations of:
Claims 7 and 15: wherein the bonding layer is made of an aluminum silicon alloy or aluminum, each with a weight percentage (wt.%) of titanium (Ti).
Claims 8 and 16: wherein the weight percentage (wt.%) of Ti ranges from about .1% wt.% to about 10% wt.%.  

‘974 is solving similar problem of Aluminum-silicon Alloy Bonding Agent (title). ‘974 teaches that The invention discloses an aluminum-silicon alloy bonding agent cubic boron nitride grinding wheel and a manufacturing method thereof. The aluminum-silicon alloy bonding agent cubic boron nitride grinding wheel comprises the following components of, by weight, 0-30% of Si, 0.25-6% of Ti, … and the balance Al and inevitable impurities … the introduction of the active Ti element can obviously increase the holding capacity of the cubic boron nitride abrasive grains, so that the wear resistance of the grinding wheel is improved through the aluminum-silicon bonding agent and the active Ti element (abstract).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added 0.25-6% of Ti to the imported AlSi or aluminum bond layer of ‘443, above the imported O-rings from ‘875 and below the SiC backing plate 116/142 of ‘878, for the purpose of increase the holding capacity, as taught by ‘974 (abstract).
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive nor convincing in light of the new grounds of rejection above.
In regarding to double patenting issue, see page 6 to top of page 7, the new examiner maintains the double patenting rejection. For example, instant Application and 16/780855 has the same limitations in claim 1 even after respective amendment. Instant Application and 16/823898 has similar limitations except unclear of CTE units and whether a secondary reference will be obvious between these two cases. 
As all three cases are evolving from respective amendment, ODP analysis is omitted in instant Office Action, partly due to Applicants’ intention not to file terminal disclaimer. ODP issues will be revisited when and if these Applications become in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030116825 is cited for narrow silicon gasket ([0005]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716